DETAILED ACTION
This office action is in response to the amendment filed October 6, 2021 in which claims 1-25 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s First Argument:  Objection to the specification should be withdrawn as discussed in Applicant’s Remarks filed October 6, 2021.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection is withdrawn.

Applicant’s Second Argument:  Objection to claim 5 should be withdrawn as discussed in Applicant’s Remarks filed October 6, 2021.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection is withdrawn.

Applicant’s Third Argument:  The objection for lack of priority as detailed in the prior office action should be withdrawn as discussed in Applicant’s Remarks filed October 6, 2021.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection is withdrawn.

Applicant’s Fourth Argument:  Rejection of claim 9 under 35 USC 101 should be withdrawn at least in view of current amendments to claim 9.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Applicant’s Fifth Argument:  Rejection of claims 1-25 under 35 USC 103 over various cited references should be withdrawn at least in view of current amendments to the claims because USPN 7,353,626 Otis et al. does not teach, suggest, or disclose an article of footwear "wherein the plurality of knobs and the plurality of recesses are separately constructed prior to the engagement;" "wherein a non-planar contour of the plurality of recesses is shaped by a three-dimensional knit profile of the second knitted material to form traction elements in the outer sole;" or "wherein the non-planar contour of the plurality of recesses extends away from surrounding areas of the second knitted material when the second knitted material is laid out in an at-rest state prior to the insert being positioned adjacent to the second knitted material;" as recited in amended independent claim 1 and none of the remaining references cure said deficiencies.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.   Examiner respectfully asserts that current amendments to the claims, although helpful for further defining the invention, are nevertheless product-by-process limitations as they are recited in product claims rather than method claims.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).  Examiner further respectfully asserts that although the invention of Otis employs a different method of production, the product itself is reads on all of the structural limitations (as opposed to product-by-process limitations) as recited in claim 1.  The rejections are maintained.

Applicant’s Sixth Argument:  Rejection of claims 1-5, 9, and 11-25 over USPN 10,834,991 Tamm et al. and rejection of claims 1, 3, 6-9, 15, and 21 over USPN 10,834,992 Tamm et al. both for nonstatutory double patenting should be withdrawn at least in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  For reasoning similar to that regarding the rejections under 35 USC 103, above, Examiner respectfully asserts that because current amendments to the claims are product-by-process limitations, they do not structurally differentiate the present invention from the invention of the cited references and therefore cannot serve 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-10, 13, 16-18, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 7,353,626 Otis et al. (Otis) in view of USPN 5,799,418 Davis.
Regarding claim 1, Otis discloses an article of footwear (10) including an upper (12) and an outer sole (38), the article of footwear comprising:
a first texile material forming at least a portion of the upper (col. 2, lines 24-46);
a second knitted material forming a knitted outer sole (col. 2, lines 47-54); and 
40) having a profile with a plurality of knobs (42) extending away from a bottom surface of the insert (see especially Figs. 2-3; col. 2, lines 55-60), wherein the insert is positioned adjacent to the second knitted material of the outer sole on an inside of the article of footwear, wherein the upper and the outer sole substantially enclose the insert (see especially Figs. 2-3; col. 2, lines 47-60); 
wherein the plurality of knobs of the insert engage with a plurality of recesses extending away from an outsole bottom surface of the outer sole (see especially Figs. 2-3; col. 2, lines 47-60); 
wherein the plurality of knobs and the plurality of recesses are separately constructed prior to the engagement (col. 2, lines 47-60); and 
wherein a non-planar contour of the plurality of recesses is shaped by a three-dimensional knit profile of the second knitted material to form traction elements in the outer sole, and wherein the insert is covered by the outer sole (see especially Figs. 2-3; col. 2, lines 47-60; inasmuch as currently claimed, the second knit material of outer sole 38 acquires a three-dimensional knit profile corresponding to the ribs 44 and knobs 42 of insert 40 when outer sole 38 is disposed over insert 40).
Otis discloses the upper including a high pile textile fabric or other choice of materials (col. 2, lines 24-46).
Otis does not expressly disclose the first material as being a first knitted material.
However, Davis teaches an article of footwear (10) similar to that of Otis that includes a high pile textile material (18) that is a knitted material (col. 2, line 55 – col. 3, line 13).

Regarding the limitations “wherein the plurality of knobs and the plurality of recesses are separately constructed prior to the engagement,” “wherein a non-planar contour of the plurality of recesses is shaped by a three- dimensional knit profile of the second knitted material to form traction elements in the outer sole,” and “wherein the non-planar contour of the plurality of recesses extends away from surrounding areas of the second knitted material when the second knitted material is laid out in an at-rest state prior to the insert being positioned adjacent to the second knitted material,” Examiner respectfully notes that claim 1 is being treated as a product-by-process claim.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).

Regarding claim 2, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) further teaches an article of footwear wherein the plurality of recesses comprise a plurality of stability elements (see Figs. 2-3 of Otis; col. 2, lines 47-60 of Otis).
Regarding the limitation “formed when a plurality of yarns are mechanically manipulated to form the second knitted material during a knitting process,” Examiner respectfully notes that claim 2 is being treated as a product-by-process claim.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).

Regarding claim 3, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) further teaches an article of footwear wherein the plurality of yarns comprise at least one rubberized yarn (col. 2, lines 47-54 of Otis; inasmuch as currently claimed, when plastic or rubber insert 40 is molded to outer sole 38 of Otis, the yarns comprising outer sole 38 could be considered to be “rubberized”).

Regarding claim 4, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) further teaches an article of footwear wherein the plurality of stability elements are arranged substantially transversely to a longitudinal axis (see  Fig. 3 of Otis; Examiner respectfully notes that claim 4 does not recite any point of reference regarding the location or orientation of the “longitudinal axis” in relation to the outer sole and that the term “substantially transversely” is very broad).

Regarding claim 5, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) further teaches an article of footwear wherein the plurality of stability elements are configured to form a ground-contacting portion of the outer sole (see Figs. 2-3 of Otis; col. 2, lines 47-60 of Otis).

Regarding claim 8, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) further teaches an article of footwear wherein the plurality of stability elements increase traction of the outer sole (col. 2, lines 47-60 of Otis).

Regarding claim 9, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) further teaches an article of footwear wherein the insert is configured not to directly contact a ground surface (see especially Figs. 2-3 of Otis; col. 2, lines 47-60 of Otis).

Regarding claim 10, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) further teaches an article of footwear wherein the second knit material has a three-dimensional knit profile (see especially Figs. 2-3 of Otis; col. 2, lines 47-60 of Otis; the second knit material of outer sole 38 acquires a three-dimensional knit profile corresponding to the ribs 44 and knobs 42 of insert 40 when outer sole 38 is disposed over insert 40).
Regarding the limitation “shaped by a knit architecture of the second knitted material,” Examiner respectfully notes that claim 10 is being treated as a product-by-process claim.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).

Regarding claim 13, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) further teaches an article of footwear wherein the first knitted material comprises a first yarn and the second knitted material comprises a second yarn (inasmuch as currently claimed, the first and second knit materials will each necessarily be formed with yarns; Examiner respectfully notes that claim 13 does not recite any particular structural requirements for the first and second yarns).

Regarding claim 16, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) teaches an article of footwear wherein the second yarn is integrally connected to a rubber or plastic material through molding (col. 2, lines 46-60 of Otis).
The modified invention of Otis does not expressly teach an article of footwear wherein the second yarn is more water-repellent than the first yarn.
However, one of ordinary skill in the art before the effective filing date of the claimed invention would reasonably expect that the second yarn would be more water-repellant than the first yarn because the second yarn is at least partially impregnated by the rubber or plastic material which would leave less space within the yarn fibers to absorb water.  It would further have been obvious to one of ordinary skill that an outer sole layer comprising water-repellant yarns would provide extra protection from the foot of a wearer getting wet when the wearer walks on wet ground.

Regarding claim 17, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) teaches an article of footwear wherein the second yarn is integrally connected to a rubber or plastic material through molding (col. 2, lines 46-60 of Otis).
The modified invention of Otis does not expressly teach an article of footwear wherein the first knitted material is more permeable to air than the second knitted material.
However, one of ordinary skill in the art before the effective filing date of the claimed invention would reasonably expect that the first knitted material would be more permeable to air than the second knitted material because the second knit material is at least partially impregnated by the rubber or plastic material which would block airflow.  It would further have been obvious to one of ordinary skill that an article of footwear with an air permeable upper and a less air permeable outer sole would provide both comfort and protection for the foot of a wearer.

Regarding claim 18, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) further teaches an article of footwear wherein the second knitted material is arranged so that wales of the second knitted material run substantially transversely to a longitudinal axis of the outer sole (the second knit material will necessarily have are large number of wales throughout its structure, at least some of these wales will necessarily be expected to run “substantially transversely” to a longitudinal axis of outer sole 38 of Otis; Examiner respectfully notes that claim 18 does not recite any point of reference regarding the location or orientation of the “longitudinal axis” in relation to the outer sole and that the term “substantially transversely” is very broad).

Regarding claim 21, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) further teaches an article of footwear wherein the outer sole is reinforced with a polymer material (see Figs. 2-3 of Otis; col. 2, lines 47-60 of Otis; outer sole 38 of Otis is reinforced by insert 40 which comprises a polymer material).

Regarding claim 23, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) further teaches an article of footwear wherein the second knitted material is at least partially immersed with rubber or polymer (see Figs. 2-3 of Otis; col. 2, lines 47-60 of Otis).
Regarding the limitation “at least partially immersed in at least one of a rubber bath or a polymer bath,” Examiner respectfully notes that claim 23 is being treated as a product-by-process claim.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).
Examiner respectfully notes that the limitation “to increase a rigidity of the second knitted material” is functional and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  As the modified invention of Otis discloses the structure of second knitted material as claimed, there would be a reasonable expectation for the article of footwear to perform such function.

Claims 6, 7, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Otis in view of Davis and in further view of US Pub No. 2014/0245634 Podhajny.
Regarding claim 6, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) teaches an article of footwear comprising a plurality of yarns.
The modified invention of Otis does not expressly teach an article of footwear wherein the plurality of yarns comprise at least one partially melted yarn.
However, Podhajny teaches an article of footwear comprising a plurality of yarns wherein the plurality of yarns comprise at least one partially melted yarn (paras. 0053).
Otis, Davis, and Podhajny teach analogous inventions in the field of footwear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Otis to include at least one partially melted yarn as taught by Podhajny because Podhajny teaches that this configuration is known in the art and provides a method for attaching logos or trademarks to a knitted component (para. 0053).

Regarding claim 7, the modified invention of Otis (i.e. Otis in view of Davis and Podhajny, as detailed above) further teaches an article of footwear wherein the second knitted material has a three-dimensional knit profile (see especially Figs. 2-3 of Otis; col. 2, lines 47-60 of Otis; inasmuch as currently claimed, the second knit material of outer sole 38 acquires a three-dimensional knit profile corresponding to the ribs 44 and knobs 42 of insert 40 when outer sole 38 is disposed over insert 40).
Regarding the limitation “shaped by hardening the at least one partially melted yamn around a mold,” Examiner respectfully notes that claim 7 is being treated as a product-by-process claim.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).

Regarding claim 22, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) teaches an article of footwear wherein the second knitted material comprises a plurality of yarns.
The modified invention of Otis does not expressly teach an article of footwear wherein the second knitted material comprises a thermoplastic yarn.
However, Podhajny teaches an article of footwear comprising a plurality of yarns comprising a thermoplastic yarn (paras. 0053).
Otis, Davis, and Podhajny teach analogous inventions in the field of footwear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Otis to at least one thermoplastic yarn in the second knitted material as taught by Podhajny because Podhajny teaches that knitted materials with thermoplastic yarn are known in the art and provides a method for attaching logos or trademarks to a knitted component (para. 0053).

Claims 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Otis in view of Davis and in further view of US Pub No. 2012/0255201 Little.
Regarding claim 11, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) teaches an article of footwear having first and second knitted materials.
The modified invention of Otis does not expressly teach an article of footwear wherein the first knitted material and the second knitted material are formed as a one-piece knitted material.
However, Little teaches an article of footwear wherein a first knitted material and a second knitted material are formed as a one-piece knitted material (paras. 0027, 0050).
Otis, Davis, and Little teach analogous inventions in the field of footwear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Otis such that the first and second knitted materials are formed as a one-piece knitted material as taught by Little because Little teaches that this configuration is known in the art and can provide a seamless knitted material in a production manner that is efficient, fast, and results in a knitted material that is comfortable for the wearer (para. 0012).

Regarding claim 19, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) teaches an article of footwear having first and second knitted materials.
The modified invention of Otis does not expressly teach an article of footwear wherein at least one of the first knitted material and the second knitted material is weft-knitted.
However, Little teaches that it is known in the art to use weft-knitted materials in articles of footwear (para. 0032).
Otis, Davis, and Little teach analogous inventions in the field of footwear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Otis wherein at least one of the first knitted material and the second knitted material is weft-knitted as taught by Little because Little teaches that this configuration is known in the art and beneficial for providing elasticity to the knitted material (para. 0032).  It would further have been obvious to one of ordinary skill in the art that a first knitted material having increased elasticity would provide comfort for the wearer.

Regarding claim 20, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) teaches an article of footwear having first and second knitted materials.
The modified invention of Otis does not expressly teach an article of footwear wherein at least one of the first knitted material and the second knitted material is warp-knitted.
However, Little teaches that it is known in the art to use warp-knitted materials in articles of footwear (para. 0032).
Otis, Davis, and Little teach analogous inventions in the field of footwear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Otis wherein at least one of the first knitted material and the second knitted material is warp-knitted as taught by Little because Little teaches that this configuration is known in the art and beneficial for providing good durability characteristics (para. 0032).  It would further have been obvious to one of ordinary skill in the art that a second knitted material having increased durability would provide wear resistance for the article of footwear.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Otis in view of Davis and in further view of the blogpost “Binding Off,” written by Kathleen Cubley posted November 23, 2009, retrieved by Examiner on May 20, 2021 at https://www.interweave.com/article/knitting/binding-off-intermediate-and-advanced-techniques/ and appended to this Office Action (the Binding Off Blog).
Regarding claim 12, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) teaches an article of footwear having first and second knitted materials.
The modified invention of Otis does not expressly teach an article of footwear wherein the second knitted material comprises a different binding than the first knitted material.
However, the Binding Off Blog teaches that it is known in the knitting arts to use different types of edge binding to impart different performance characteristics to different knitted materials (see especially page 1 of 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Otis so that the first and second knitted materials comprise different bindings because the Binding Off Blog teaches that such a configuration can impart different performance characteristics to different knitted materials (see especially page 1 of 10).  It would further have been obvious to one of ordinary skill in the art that, for example, giving the first knitted material a binding with increased elasticity would be beneficial for providing more stretch in the upper which would lead to more comfort for the wearer while giving the second knitted material a binding with lower elasticity would provide more stretch-resistance for the outer sole, thereby imparting strength characteristics.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Otis in view of Davis and in further view of US Pub No. 2014/0137434 Craig.
Regarding claim 14, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) teaches an article of footwear having first and second knitted materials.
The modified invention of Otis does not expressly teach an article of footwear wherein the second yarn is thicker than the first yarn.
However, Craig teaches an article of footwear (100) comprising first and second knitted materials having first and second yarns, respectively, wherein the second yarn is thicker than the first yarn (see Fig. 8; para. 0045).
Otis, Davis, and Craig teach analogous inventions in the field of footwear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention configured the modified invention of Otis to include second yarns that are thicker than the first yarns as taught by Craig because Craig teaches that this configuration is known in the art and permits the respective areas of the footwear to have a particular combination of beneficial properties (para. 0045).  It would further have been obvious to one of ordinary skill in the art that thicker second yarns would provide additional cushioning under the foot of a wearer, making the footwear more comfortable for the wearer.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Otis in view of Davis and in further view of US Pub No. 2003/0227105 Paratore et al. (Paratore).
Regarding claim 15, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) teaches an article of footwear the second yarn is integrally connected to a rubber or plastic material through molding (col. 2, lines 46-60 of Otis).
The modified invention of Otis does not expressly teach an article of footwear wherein the second yarn is more abrasion-resistant than the first yarn.
However, Paratore teaches an article of footwear that, similarly to Otis, teaches a second yarn is integrally connected to a rubber or plastic material through molding (paras. 0007-0008, 0023, 0062).  Paratore further teaches that such a configuration yields second yarns with increased abrasion resistance (paras. 0007-0008, 0023, 0062).
Otis, Davis, and Paratore teach analogous inventions in the field of footwear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second yarn of the modified invention of Otis would be more abrasion resistant than the first yarn due to the integrally connected rubber or plastic material because Paratore teaches that such a configuration leads to increase abrasion resistance (paras. 0007-0008, 0023, 0062).  It would further have been obvious to one ordinary skill in the art that an article of footwear with an outer sole having increased abrasion resistance would resist wear.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Otis in view of Davis and in further view of USPN 8,151,486 Dua.
Regarding claim 24, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) teaches an article of footwear having first and second knitted materials.
The modified invention of Otis does not expressly teach an article of footwear wherein the second knitted material is a spacer weft-knitted fabric or a spacer warp-knitted fabric.
However, Dua teaches an article of footwear with a sole including a knitted material that is a spacer weft-knitted fabric or a spacer warp-knitted fabric (col. 7, lines 1-41).
Otis, Davis, and Dua teach analogous inventions in the field of footwear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Otis such that the second knitted material is a spacer weft-knitted fabric or a spacer warp-knitted fabric as taught by Dua because Dua teaches that this configuration is known in the art and beneficial for allowing a knitted material that may be used to impart a variety of shapes and surfaces to a sole member (col. 8, lines 38-43).  It would further have been obvious to one of ordinary skill in the art that a second knitted material that is a spacer knitted material would provide cushioning and comfort for the wearer.

Regarding claim 25, the modified invention of Otis (i.e. Otis in view of Davis and Dua, as detailed above) further teaches an article of footwear wherein layers of the spacer weft-knitted fabric or the spacer warp-knitted fabric comprise different yarns (col. 8, lines 28-37 of Dua).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9, and 11-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-18, and 21 of U.S. Patent No. 10,834,991. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions comprise substantially the same structures.  For example, claim 1 of the present application as well as claim 1 from U.S. Patent No. 10,834,991 each claim first and second knitted materials forming an upper and outer sole, respectively, and an insert with a plurality of knobs that engage with a plurality of recesses extending away from a bottom surface of the outer sole.

PRESENT APPLICATION
USPN 10,834,991
CLAIMS
1
1

2
1

3
1

4
11

5
21

9
1

11
2

12
3

13
4

14
5

15
6

16
7

17
8

18
9

19
12

20
13

21
14

22
15

23
16

24
17

25
18



Claims 1, 3, 6-9, 15, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 4, and 12 of U.S. Patent No. 10,834,992. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions comprise substantially the same structures.  For example, claim 1 of the present application as well as claim 1 from U.S. Patent No. 10,834,991 each claim first and second knitted materials forming an upper and outer sole, respectively, and an insert with a plurality of knobs that engage with a plurality of recesses extending away from a bottom surface of the outer sole.

PRESENT APPLICATION
USPN 10,834,992
CLAIMS
1
1

3
12

6
1

7
1

8
1

9
1

15
4

21
3, 4


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732